Citation Nr: 1708391	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from March 1981 to February 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Houston, Texas, Regional Office (RO). In June 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The February 2012 statement of the case (SOC) discussed whether there was clear and unmistakable error (CUE) in the November 2011 rating decision. As the Veteran submitted a timely notice of disagreement (NOD) to that rating decision and subsequently perfected a timely appeal, the November 2011 was never final. Therefore, CUE is not applicable and this case is a straight appeal from the denial of service connection.


FINDING OF FACT

The Veteran's lumbar spine disorder originated during service.


CONCLUSION OF LAW

The criteria for service connection for post-operative lumbar residuals, to include degenerative disk disease, bilateral lower extremity radiculopathy, and scars, have been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

September 1983 service treatment records indicate that the Veteran was treated for complaints of back pain following an injury while lifting boxes and diagnosed with a lumbosacral strain. At his June 2016 Board hearing, the Veteran testified that, within two to three months following service separation, he began seeing a chiropractor for low back complaints. He stated that in the years following service separation, he had multiple instances where he could not get out of bed and his former spouse had to call an ambulance. A July 2016 written statement from the Veteran's former spouse indicates that in the years immediately following his separation from service the Veteran missed work, had to lie down at work, had to see a chiropractor, and had to have steroid injections as a result of his lumbar spine complaints. July 2016 written statements from the Veteran's daughter and several friends indicate that the Veteran had back trouble as early as 1984, and even had to miss a friend's wedding that year because his back pain was too severe to travel. 

Private treatment records dating from as early as April 2002 indicate that the Veteran has undergone several lumbar spine operations, including discectomies, a decompression laminectomy, and spinal fusions. A July 2010 record states that the Veteran had bilateral lower extremity radiculopathy.

In November 2011, the Veteran was afforded a VA examination. The examiner opined that the Veteran's lumbar spine disorder was not caused by service as he first began having low back problems after service in 2001. He stated that he believed the Veteran's in-service lumbar strain had resolved with no residuals. In formulating this opinion, the examiner did not have the benefit of viewing the Veteran's June 2016 Board hearing testimony or the five July 2016 lay statements from the Veteran's friends, daughter, and former spouse which all describe the nature of the Veteran's low back disorder between service and 2001. Therefore, this opinion is of low probative value.

In a July 2016 written statement two of the Veteran's private spine physicians discussed the Veteran's history of a lumbar spine injury while in service and opined that it was "likely that the low back pain/injury he sustained while on the Navy vessel was the onset of his spine condition. . . . The fact that his pain never completely resolved from the initial incident leads us to this belief."

The Veteran has presented a credible history of a lumbar spine disorder since service. Additionally, he is competent to report that his low back pain began in service and has continued to the present. VA treatment records also state that he had lumbar spine complaints in service. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disorder was directly incurred in service and the criteria for service connection for are met. The claim is granted.



ORDER

Service connection for post-operative lumbar residuals, to include degenerative disk disease, bilateral lower extremity radiculopathy, and scars, is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


